Citation Nr: 1132796	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-50 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a leg disorder.

2.  Entitlement to service connection for a left lung disorder.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for a rectal fistula.

5.  Entitlement to service connection for residuals of a stroke.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a colon disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952, including combat service during the Korean Conflict, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that, in pertinent part, declined to reopen claims of service connection for a leg disorder, a left lung disorder, pneumonia, a rectal fistula, and a colon disorder; and also denied a claim of service connection for a stroke on the merits and denied entitlement to special monthly compensation (SMC).  The Veteran perfected an appeal of this decision.

In a November 2010, the Board reopened and remanded the claims of service connection for a leg disorder, a left lung disorder, pneumonia, a rectal fistula, and a stroke for further development.  The Board also remanded the claims to reopen service connection for a colon disorder and the claim for SMC, for further development.  In an April 2011 decision, the RO awarded SMC benefits.  Accordingly, this issue is no longer on appeal.

Following the most recent supplemental statement of the case (SSOC), the Veteran submitted additional argument without a waiver of RO consideration.  Accordingly, and as these claims require remand for other purposes, a remand for initial RO consideration is appropriate.  See 38 C.F.R. § 20.1304(c).

In a May 2011 statement, the Veteran raised the issue of entitlement to an earlier effective date for his service-connected posttraumatic stress disorder.  He also appears to have raised a claim for earlier effective dates for other service-connected disabilities; however, it should be clarified exactly to which disabilities he was referring.  Finally, in the Board's November 2010 remand, it referred a claim for an increased evaluation for a lumbosacral spine disorder to the RO.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a leg disorder, a left lung disorder, pneumonia, a rectal fistula, and residuals of a stroke.  He asserts that all of these conditions were caused by injuries sustained when a jeep overturned on him in service.

As noted in the introduction, the claims of service connection for a leg disorder, a left lung disorder, pneumonia, a rectal fistula, and residuals of a stroke were remanded to afford the Veteran a VA examination.  At a VA examination held in January 2011, a VA examiner determined that there was no current disability of the legs (other than service-connected degenerative joint disease), rectal fistula, or current stroke residuals.  The examiner indicated that no medical opinion regarding service etiology would be provided as it related to these disabilities, as no current diagnoses were shown.  However, in a statement received from the Veteran in June 2011, he indicated that there were additional VA treatment records available at the VA medical center (VAMC) in Beckley.  He also indicated that these records would show treatment for a recent stroke.  The Board finds that it has no discretion in this matter and must remand the claim to obtain these outstanding records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the requested opinion regarding the claimed pneumonia, the examiner stated that the Veteran's current respiratory condition is actually chronic obstructive pulmonary disease (COPD), and COPD is not related to service.  In discussing the rationale for this opinion, the examiner considered the Veteran's report of a history of a jeep accident in 1951 with injury to his chest while stationed in Korea and a December 1997 statement from J.W.  However, the examiner also noted that there were no service treatment records and ultimately concluded that despite these statements there was "no proof."  The Board notes that a medical opinion based solely on the absence of documentation in the record is inadequate, and an examiner must take into account a Veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran's reported history of a jeep accident in 1951 has been conceded by VA, despite there being no official record of its occurrence.  Indeed in a March 2007 decision, the Board stated that the statements of the Veteran and his fellow servicemen constituted competent evidence regarding the jeep accident and injuries sustained as they were competent to testify as to their observations of events and symptomatology.  The Board further notes that the examiner did not provide an opinion as to whether the claimed left lung disorder (e.g. the current chest x-ray findings) were related to military service, and specifically the reported jeep accident.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, a new VA examination is required.

The Veteran also seeks to reopen a previously denied claim for entitlement to service connection for a colon disability.  The Board's November 2010 remand instructed the Appeals Management Center (AMC) to provide the Veteran with notice regarding the need for new and material evidence.  Such notice was to include the basis for the previous denial and the elements required to establish service connection that were found insufficient in the previous denial, pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AMC attempted to comply with this remand directive by way of notice sent to the Veteran in November 2011.  Regrettably, the Board finds that the notification is insufficient because it advised him of the requirements for reopening a claim of service connection for posttraumatic stress disorder (PTSD) rather than for a colon disorder.  As such, this letter cannot be considered informative on the claim regarding service connection for a colon disorder, for purposes of fulfilling the notice requirements under 38 U.S.C.A. § 5103.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  A corrective notice letter is required.  See 38 C.F.R. § 19.9.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran corrective notice as it relates to his application to reopen the previously denied claim for service connection for a colon disorder.

2.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his conditions.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Request all relevant VA medical records from the Beckley VAMC from December 2009 to the present.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.

3.  After associating any new medical records with the claims file, return the claims file to the January 2011 VA examiner (or a suitable substitute if this individual is unavailable) for an addendum opinion as to the etiology of the claimed left lung disorder and COPD.  The examiner is instructed that the Veteran's reported history of a jeep accident in 1951 has been conceded by VA, despite there being no official record of its occurrence.  Therefore, based on this accepted history and the Veteran's report of his injuries at the time, the Veteran's medical history and current clinical presentation, please provide an opinion as to the following:

a) Is at least as likely as not that the Veteran's current COPD disability and chest x-ray findings as noted in the January 2011 VA examination report are consistent with the 1951 jeep accident as described by the Veteran?  

b) If the current COPD disability and the January 2011 chest x-ray findings are indeed consistent with the nature of the 1951 jeep accident as described by the Veteran, then is it at least as likely as not that the November 2008 stroke (and if applicable, any other recent stroke and residuals) was either caused and/or aggravated by the COPD or the current lung findings?

c) If the newly associated treatment records contain current evidence of rectal fistula or a leg condition other than arthritis of the knees (e.g. radiculopathy), then is it at least as likely as not that any of these conditions are related to the Veteran's reported jeep accident in service?  If any of these claimed disorders are still not shown, the examiner should specifically state this.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal, including the issue of whether or not new and material evidence has been presented to reopen the claim of service connection for a colon disorder.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued an SSOC and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

